DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendments and arguments to the claims filed on July 13, 2022 have been received and entered. Claims 1-18 have been canceled, while claim 19 has been amended. Claims 25-31 are newly added. 
Claims 19-30 and 31 are pending and under consideration. 

Priority
Instant application is a DIV of US application no 15/713,347 filed on 09/22/2017, which is divisional of US application no 12/734,016 filed on 05/28/2010, which is a 371 of PCT/EP2008/063297 filed on 10/03/2008, which claims priority from foreign application EP 07301435.9 filed on 10/05/2007.

Withdrawn-Claim Rejections - 35 USC § 112
	Claims 13-14, 17, 19-23 and 24 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because specification fails to provide an enablement for the full scope of the claimed invention. Applicants’ cancellation of claims 13-14, 17, renders their rejections moot. Applicant’s amendments to claim 19 limiting the scope to  a method for delivering a gene of interest across the blood-brain barrier (BBB) and expressing said gene of interest in spinal cord motor neurons or glial cells of a human subject and not intended to treat any condition, obviates the basis of the rejection. It is noted that previous rejection indicated that claims are not enabling for administering 1013 to 1016 viral genome (therapeutic dose) of scAAV to a subject having SMA (claim 25). However, instant rejection is withdrawn in view of claim interpretation that claims are directed to method of delivering transgene across BBB and not intended to treat any condition. Instant specification is first to describe a method that show that intravenous administration of scAAV 9 vector is able to pass BBB to deliver and express spinal motor neuron and/or glial cells in absence of any BBB disrupting agent such as mannitol. Therefore, previous rejection of claims 19-23 and 24 are hereby withdrawn. 



New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Instant rejection is necessitated by amendments to the claims and broadening of scope to encompass delivery of 1013 to 1016 viral genome (therapeutic dose) of scAAV coding a transgene to a subject having SMA (claim 25). 
Claims 19-31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Inagaki (Molecular Therapy, 2006, 14(1), 45-53, IDS), with Mazarakis et al (Neuroscience letters, 2007, 14, 1605-1609, IDS), Nakai et al (Journal of Virology, 2005, 79, 214-224), Pacak et al (Circulation Res. 2006, 99, e3-e9, IDS) and Grimm et al (Human Gene therapy, 1999,2445-2450).
Inagaki teaches delivery and expression of the lacZ gene as assessed via X-Gal staining following injection of rAAV9 vectors with administration via two intravascular (intravenous) routes, specifically either tail vein or portal vein injection in mice (p. 46 col. 1-2, p. 52 Construction of rAAV vectors).  The vectors were administered in an effective amount, particularly, 3.0 x 1011 and 1.8 x 1012 vg/mouse as exemplified in the ‘instant application (Examples 4-5).  X-Gal staining and histological analysis is shown and discussed at pp. 45, 46, 48-49 and 52-53.  The vein injections are performed in the absence of mannitol or a blood brain barrier disrupting agent (p. 52, col. 2, Animal procedure).
Inagaki also determined raw and normalized rAAV9/rAAV8 ratios (pp.48-52) and specifically notes that none of the tissues exhibited significantly decreased infection or transduction with rAAV9 compared to that with rAAV8, further stating that lung and brain showed higher rAAV9/8 ratios than the other tissues, indicating that rAAV9 infects lung and brain better than rAAV8 by up to two- to threefold when injected via systemic circulation (p. 49, col. 1).  Further with respect to the above noted histological analysis, Inagaki references the previous methodology of Nakai, which is reference citation [11] in Inagaki (pp. 48, 53).  Nakai is referenced throughout Inagaki, in statements using such methodology and in comparison with studies of other AAV vectors (Inagaki pp. 45-50 and 52-53).   
Nakai 2005, cited within Inagaki as discussed above, particularly teaches rAAV8 injection via tail or portal vein and tissue distribution assessed by both histological X-Gal staining (Figure 5) and Southern blot analysis of vector genomes in the tissue DNA.  Nakai 2005 teaches brain, heart and smooth muscles of the intestinal wall were relatively well transduced, and that in the brain immunohistochemical analyses demonstrated that both neurons and glial cells were transduced (p. 219).  Nakai 2005 at p. 215-216 and 219-221 further note histological analysis and staining in brain including cerebral cortex, hippocampus in both granule and pyramidal cell layers, striatum, amygdala, hypothalamus, arcuate nucleus, median eminence, ependyma of third ventricle, and cerebellum, particularly noting overlap with NeuN and GFAP markers specific to neuronal and glial cells.  At p. 222, Nakai 2005 concludes that their study clearly demonstrates intravenous administration of rAAV8 vectors can transduce neurons and glial cells in broad regions of the adult mouse brain without any treatment that disrupts the blood brain barrier.   
Pacak also teaches systemic venous (temporal or jugular vein) administration of rAAV2/8 and rAAV2/9 carrying the CMV-lacZ gene construct followed by histological analysis and X-gal staining using the β-galactosidase enzyme detection assay to detect lacZ expression (pp. e4-e5, e7-8, Figure 2).  The vectors were administered in an effective amount, particularly, 1.0 x 1011, 4 x 105, and 4 x 108 vg.  The results showed that whereas rAAV2/8 and rAAV2/9 are able to transduce tissues such as brain, lung and kidney, there is less transduction of spleen and small intestine (p. e5).  Pacak also notes the ability of rAAV2/9 to successfully pass through the vasculature and transduce cardiomyocytes following intravenous administration (p. e8).   Similar experimentation was carried out in nonhuman primates, showing similar results (e4, e7).  Pacak’s administration also applies to the claims as an AAV9 vector construction of the term AAV vectors as including constructions of different AAV species as well as constructs with AAV2-derived genomes in an AAV9-derived capsid specifically (‘574 6:55-57, claims 6, 15). 
Inagaki and Pacak thus meet the limitations of claim 19, with the exception that the administration is not in humans.  Each of Inagaki, Nakai 2005 and Pacak however make clear that the experimentation is ultimately for providing gene therapy in humans, (Inagaki p. 45-46, Nakai 2005, p. 214-215, Pacak p. e3-e4).  In addition, Mazarakis is cited as teaching intravenous administration of viral vectors including adenoviral vectors and adeno-associated viral (AAV) vectors for gene therapy (¶27-28, 30, 37, 100, 296, 300, Table 3, 319 and 321), including specifically for administration in humans (¶300-301, 319).  Mazarakis also notes adenovirus and AAV (to a lesser extent) do get retrogradely transported ¶314. Additionally, it is known in prior art that clinical dose of AAV vector in human could be calculated by extrapolating the dose in small animal to human subject that ranges from at least 1013 to 1014 vp /per human patient as evident from the teaching of Grimm (see page 2446, col. 1, para.) (limitation of claims 22-24). 
Accordingly, one of skill in the art would be motivated by Inagaki, Mazarakis, Nakai 2005, Pacak and Grimm to provide gene expression in humans via the intravenous administration of the ds scrAAV9 constructs of either Inagaki or Pacak.  Each of the references notes such administration is sufficient for transduction and gene expression, and thus the artisan would have an expectation of success with such administration as exemplified within the prior art. It would have been further obvious for one of ordinary skill in the art to optimize the dose of self-complementary AAV9 vectors for gene delivery to about 1013 to 1016 vg depending upon route and disease that required treatment as disclosed by Grimm.
Regarding claim 25, Mazarakis teaches applications for delivery of transgene in subject having spinal muscular atrophy (SMA) and amyotrophic lateral sclerosis (ALS) (¶30, 297-298, 300, 446, 494).
Regarding claim 26, each of Inagaki (p. 52) and Pacak (e3-e4) (e3-e4) are noted as AAV9 pseudotype.
Regarding claim 27, both the Inagaki and Pacak vectors are noted to be replication defective recombinant adenoviral vectors (rAAV) indicating they lack functional Rep and Cap viral sequences (Inagaki p. 45, 52, Pacak e3-4).
Regarding claim 28, Inagaki and Pacak teaches vector transduction and expression of β-galactosidase, an enzyme.  Mazarakis additionally teaches vectors for transduction of proteins such as growth factors, cytokines, hormones and anti-apoptotic factors (¶28, 255, 262, 298, 300, 309).
Regarding claims 20, 29, Inagaki teaches rAAV9 via cross-packaging rAAV2 into capsids derived from AAV9 and Pacak is described as rAAV2/9 with AAV2 derived genome and AAV9 derived capsid (Inagaki p. 45, 52, Pacak e3-4).
Regarding claim 30, Inagaki’s and Pacak’s expression is controlled by the CMV or EF1α (Inagaki) promoter, which promoters are ubiquitous (Inagaki p. 45, 51, Pacak e3-4).
Regarding claim 31, Mazarakis teaches a gene of interest for expression is survival of motor neuron protein (SMN) ((¶28, 300, 445-493, Figures 34-36 and 39).
Regarding claims 9 and 18, Inagaki teaches administration via portal or tail vein and Pacak teaches administration via temporal or jugular vein (Inagaki p. 48, 52, Pacak e4).

New & Maintained-Double Patenting- necessitated by amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 19-30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10208318 in view of Grimm et al (Human Gene therapy, 1999,2445-2450).
	Although the claims at the issue are not identical, they are not patentably distinct from each other because claims in the both application recite the same active step of intravenously administering to the human subject an effective amount of a double-stranded self-complementary human serotype 9 adeno-associated virus (AAV9) vector comprising a transgene encoding said protein, said administration resulting in said vector crossing the blood-brain barrier and  wherein said method is performed in the presence of an intact blood-brain barrier. For instance claims in the instant application is directed to a method for delivering a transgene across the blood brain barrier to spinal cord motor neurons or glial cells of a human subject, and expressing said transgene, said method comprising intravenously administering, in the absence of a blood-brain barrier disrupting agent, to the subject at least 1013 viral genomes of a recombinant double stranded self-complementary adeno-associated virus (scAAV) vector comprising an AAV9-derived capsid and a genome comprising the transgene, such that the scAAV vector crosses the blood brain barrier and spinal cord motor neuron or glial cells of said subject are transduced and express said transgene. The dependent claims limit the method, wherein said genome comprises AAV2-derived inverted terminal repeats and   wherein the scAAV vector is administered in an amount comprised between 1013 and 1016 viral genomes or 1014 and 1016 viral genomes. Claim 25 limits the method wherein said human subject suffers from a disorder of the central nervous system selected from the group consisting of spinal muscular atrophy and amyotrophic lateral sclerosis. Claims 26-28 limit the method of claim 19, wherein the vector is a pseudotyped AAV vector and wherein the vector comprises a replication defective AAV genome lacking functional Rep and Cap coding viral sequences and, wherein the gene of interest encodes a protein selected from the group consisting of growth factors, cytokines, hormones, neurotransmitters, enzymes, anti-apoptotic factors, and angiogenic factors (claim 28). Claims further limit the method of base claim, wherein the vector is a pseudotyped AAV vector comprising an AAV2-derived genome packaged in an AAV9-derived capsid (claim 29), wherein expression of the protein in the vector is controlled by a ubiquitous, regulated or tissue-specific promoter (claim 30 and, wherein the gene encodes the survival of motor neuron (SMN) protein (claim 31). In contrast, US Patent no 10208318 is directed to a method comprising: intravenously or intra-arterially administering to the human subject an effective amount of a double-stranded self-complementary human serotype 9 adeno-associated virus (AAV9) vector comprising a transgene encoding said protein, said administration resulting in said vector crossing the blood-brain barrier and expressing said protein in choroid plexus epithelial cells of said human subject, wherein said method is performed in the presence of an intact blood-brain barrier. Dependent claim limits the method, wherein said subject suffers from a disorder of the central nervous system selected from spinal muscular atrophy and amyotrophic lateral sclerosis, and wherein the AAV vector is a pseudotyped AAV vector. Claim 4 limits the method of claim 1, wherein the AAV vector comprises a replication defective AAV genome lacking functional Rep and Cap coding viral sequences. Claims are further directed to method of claim 1, wherein the protein is selected from the group consisting of growth factors, cytokines, hormones, neurotransmitters, enzymes, anti-apoptotic factors, and angiogenic factors (claim 5), wherein the protein is survival of motor neuron (SMN) protein (claim 6), wherein the vector is a pseudotyped AAV vector comprising an AAV2-derived genome packaged in an AAV9-derived capsid (claim 7) and wherein expression of the protein in the vector is controlled by a ubiquitous, regulated or tissue-specific promoter. The 318 patent differs from claimed invention by not explicitly disclosing the effective amount of a double-stranded self-complementary AAV is from 1013 and 1016 viral genomes and said administration transduced and express said transgene in motor neuron and glial cells. However, specification of ‘318 indicated that effective amount of scAAV9 is 1013 vg (see col. 7. line 36). Additionally, it is known in prior art that clinical dose of AAV vector in human could be calculated by extrapolating the dose in small animal to human subject that ranges from at least 1013 to 1014 vp /per human patient as evident from the teaching of Grimm (see page 2446, col. 1, para.). Therefore, it would have been further obvious for one of ordinary skill in the art to use recombinant duplexed, self-complementary AAV9 vectors for gene delivery as they are more efficient and result in more rapid transgene expression and further optimize the dosage of dsAAV9 to more about 1013 to 1016 vg depending upon route and disease that required treatment as disclosed by Grimm.  Therefore, scope of the instant claims are encompassed by those specifically claimed in USP 10208318.
	Claims 19-30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-21, 25-26 of co-pending Application No. 15713347. Instant application is divisional of US application no 15/713,347 filed on 09/22/2017, however, upon further review it is noted that there was no restriction requirement between claims drawn to the composition and claims drawn to method of using composition in ‘547, therefore, relationship of instant application to 347 should be changed to a continuation application and an obviousness type double patenting rejection is proper. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application encompass the use of composition explicitly claimed in ‘347. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and application 15/713,347. Thus, the rejection is maintained.

 Conclusion
No claimed allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632